DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2, 4 - 7, currently rejected under 35 U.S.C. § 101, but is otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified, these claims would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11 - 14, 16, 18 - 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2, 9, 16, several of the features of these claims were known in the art as evidenced by Dias et al (U.S. PG Pub. No. 2020/0057675), which anticipates the limitations of parent claim 1. Dias further discloses classifying a query sample using the final trained model and determining a misclassification of the query sample in a final trained model output at ¶ [0067](“after the training, the accuracy of network 535 is evaluated using a test dataset”). But, the Dias reference does not disclose analyzing the misclassification using the provenance data and providing generated insights based on the misclassification to a user.
With regards to claims 4 - 5, 11 - 12, 18 - 19, several of the features of these claims were known in the art as evidenced by Dias et al (U.S. PG Pub. No. 2020/0057675), which anticipates the limitations of parent claim 1. Dias further discloses the Dias reference discloses the provenance data includes learned weights at ¶ [0067], learned nodes at ¶ [0066] but does not disclose that the provenance data is based on a training image being passed through one or more iterations or layers of a deep learning model. The use provenance data comprising learned activation values, learned nodes and learned gradients being passed through one or more iterations and layers of a deep learning model, was known in the art as evidenced by Baker (U.S. PG Pub. No. 2020/0184337) at ¶¶ [0025]-[0026], [0119]. But, although Baker discloses the provenance is based on a training image at ¶¶ [0056], it provides insufficient motivation for using training images with the Dias reference which discloses a method for workflow analysis which does not use images whatsoever.
With regards to claims 6, 13, 20, several of the features of these claims were known in the art as evidenced by Dias et al (U.S. PG Pub. No. 2020/0057675), which anticipates the limitations of parent claim 1. Dias further discloses generating a training model based on the generated model insights (e.g., “possible new states”) at: ¶¶ [0066]-[0068](“Neural Network uses the provenance data and monitoring data from the compute nodes (such as CPU utilization, memory utilization, CPU time, user time, system time, and process time) and other derived metrics to train itself (step 320)… Each possible new state is a candidate to replace S2 740. Candidates are evaluated using a DNN that predicts the outcome if that state is considered. The state that minimizes the cost function associated with the user-defined quality metrics requirements is selected as the best state.” See, also, ¶¶ [0029], [0032]-[0033]. But, the Dias reference does not disclose the model insights include an analysis of neuron weights, neuron learning features, neuron histories, neuron lineages, correlated neurons and unused neurons.
With regards to claims 7, 14, several of the features of these claims were known in the art as evidenced by Dias et al (U.S. PG Pub. No. 2020/0057675), which anticipates the limitations of parent claim 1. Dias further discloses reducing the training model size  at: ¶¶ [0070]-[0072](“an optimizer may use a genetic algorithm (GA) to model the state of computation as a chromosome… a “quality” of the chromosomes is evaluated using a fitness function that employs the output of the DNN. In many embodiments, chromosomes that lead to better QoS may then prevail and be recombined until an optimal solution is found.” See, also, ¶¶ [0054]-[0056]. But, the Dias reference does not disclose reducing the model size is determined based on a periodic analysis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of “generating model insights”, “generating a training model”, “reducing the training model”, which read upon mental processes, without significantly more. (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016). This judicial exception is not integrated into a practical application because the recitation of receiving “provenance data” does no more than generally link the use of a judicial exception (i.e., the subsequent steps which read upon mental processes) to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as evidenced by Dias et al (U.S. PG Pub. No. 2020/0057675), discussed below, the claims simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15, 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dias et al (U.S. PG Pub. No. 2020/0057675).
With regards to claim 1, the Dias reference discloses collecting provenance data at: ¶ [0024](“provenance may refer to information collected during an execution of a workflow…, provenance may include input data, output data, and parameters”); ¶ [0048](“for each snapshot, a tensor containing a state of workflow execution and allocated resources may be registered”); ¶¶ [0066]-[0067] and FIGS. 3 - 5; ¶ [0069](e.g., “FIG. 7, which illustrates optimizing a global workflow”; states “S1” … “S4”) and FIG. 7.
The Dias reference discloses generating model insights (e.g., “possible new states”) based on the collected provenance data at ¶ [0069]: “Analytics engine 700 records S2 740 and uses it as input to search for new possible states. Execution Manager 725 generates several possible new states exploring available resources and the parameter space. Execution Manager 725 may consider new states with more or less resources, different scheduling, alternative algorithms, different data placement and alternative data partitioning strategies. Each possible new state is a candidate to replace S2.” 
The Dias reference discloses generating a training model based on the generated model insights (e.g., “possible new states”) at: ¶¶ [0066]-[0068](“Neural Network uses the provenance data and monitoring data from the compute nodes (such as CPU utilization, memory utilization, CPU time, user time, system time, and process time) and other derived metrics to train itself (step 320)… Each possible new state is a candidate to replace S2 740. Candidates are evaluated using a DNN that predicts the outcome if that state is considered. The state that minimizes the cost function associated with the user-defined quality metrics requirements is selected as the best state.” See, also, ¶¶ [0029], [0032]-[0033].
The Dias reference discloses reducing the training model size  at: ¶¶ [0070]-[0072](“an optimizer may use a genetic algorithm (GA) to model the state of computation as a chromosome… a “quality” of the chromosomes is evaluated using a fitness function that employs the output of the DNN. In many embodiments, chromosomes that lead to better QoS may then prevail and be recombined until an optimal solution is found.” See, also, ¶¶ [0054]-[0056].
The Dias reference discloses creating a final trained model (e.g.,  “global model for the workflows” and “optimal solution”) at ¶¶ [0032]-[0033], [0055]-[0057](“generate the optimal run state of the submitted workflow along with the modifications to the currently executing workflows”), [0066]-[0067](“if the result is satisfactory, the predictor is updated with the new model”), [0071](“chromosomes that lead to better QoS may then prevail and be recombined until an optimal solution is found”).
With regards to claim 3, the Dias reference discloses the provenance data includes data collected during a deep learning training phase (training phase of deep neural network (“DNN”) at ¶¶ [0029], [0053]-[0056], [0067], [0069].
With regards to claim 8, the steps performed by the apparatus of this claim are anticipated by the Dias reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 8, the steps performed by the apparatus of this claim are anticipated by the Dias reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 10, the steps performed by the apparatus of this claim are anticipated by the Dias reference for the same reasons as were presented with respect to claim 3, which is a method claim reciting these same steps.
With regards to claim 15, the steps of the instructions stored in the computer readable medium of this claim are anticipated by the Dias reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 17, the steps of the instructions stored in the computer readable medium of this claim are anticipated by the Dias reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668